Citation Nr: 0830032	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
September 1974.  Service in combat in Vietnam is indicated by 
the evidence of record.  

These issues were remanded by the Board in December 2007 for 
additional development, including a medical examination.  The 
case is again before the Board.  


FINDINGS OF FACT

1.  The veteran does not have a lumbar spine disability that 
is related to his military service.  

2.  The veteran does not have a cervical spine disability 
that is related to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbar spine disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).  

2.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2005, before the RO's initial adjudication of the claim.  In 
separate correspondence dated in August 2007, the veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the initial VCAA 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

The record shows that the veteran was wounded on March 16, 
1970, while serving in Vietnam.  The record indicates that he 
received wounds in the back and buttocks and was treated in 
the field by a medic.  In written statements and in testimony 
at a March 2007 hearing before the undersigned Veterans Law 
Judge, the veteran has averred that the blast that wounded 
him also threw him into boulders, and that he thereby 
received injuries that have evolved into his current lumbar 
and cervical spine disabilities.  

The veteran's SMRs are of record, and they show no treatment 
related to the back other than the report of having been 
treated for his fragment wounds in the field.  The report of 
his separation examination given in July 1974 reported a 
normal clinical evaluation of the spine and normal neurologic 
functions.  In his original claim the veteran noted that this 
disability began in April 1970, but that he received no 
treatment until January 1992, and that that treatment ended 
in April 1993.  

Of record are private treatment records from the Tuckahoe 
Orthopedic Associates that show that the veteran first 
complained of onset of neck and arm pain in December 1991.  
X-rays and a CT scan revealed spondylitic changes at C5-6 
with a large hard disc formation at the left C5-6 
neuroforamina.  There was no evidence of soft disc 
protrusion.  He subsequently underwent a C5-6 cervical 
discectomy in November 1992.  A May 2002 VA treatment note 
indicates that the veteran reported that he had also begun 
experiencing pain in the low back beginning in about May 
2004.  

The veteran was afforded a VA examination in July 2005.  
After a detailed recounting of the medical facts and the 
results of his examination of the veteran, the examining 
physician diagnosed cervical spine status-post fusion at C5-
C6 with mild degenerative joint disease changes in that same 
area, mild central canal stenosis, foraminal stenosis of both 
the left and right foramen, and a disc bulge at C6-C7 that 
did not touch the cord.  Regarding the lumbosacral spine, the 
examiner noted that MRI examination indicated facet 
hypertrophy at L5-S1, degenerative disc disease at L4-L5 with 
disc bulge and bilateral facet hypertrophy or degenerative 
joint disease.  

The examiner noted the absence of any continuity of neck or 
back problems requiring any medical attention between the 
veteran's 1970 injury and the onset of complaints in 1992.  
Based on this absence of continuity of back problems 
requiring medical attention, the examiner opined that it was 
more likely than not that the veteran's neck and lower back 
problems were not due to any injures that he had while on 
active duty.  

As noted in the Introduction, the veteran was afforded 
another examination as a consequence of the Board's December 
2007 remand.  That remand specified that a VA spine 
examination was to be conducted by a medical professional 
with appropriate expertise to determine the current diagnosis 
and etiology of any lumbar and cervical spine disorders 
found.  The examiner was requested to provide an opinion, 
based on his/her examination and review of the evidence of 
record, including specifically some listed articles that had 
been provided by the veteran, as to whether any current spine 
disability is more likely than not, at least as likely as 
not, or less than likely than not related to the veteran's 
military service.  

The report of a February 2008 examination noted that the 
examiner reviewed the veteran's pertinent military and 
medical history, and indicated the records reviewed in 
connection with the examination, including specifically the 
veteran's SMRs, VA records, and the articles provided by the 
veteran.  After a detailed examination, and review of imaging 
studies, the examiner diagnosed a lumbar spine disability 
identified as spinal stenosis based on radiographic evidence, 
with no impact on range of motion of the lumbar spine and no 
evidence of related neurologic deficits.  Also diagnosed was 
a cervical spine disability identified as C5-6 fusion with 
marginal impact on cervical spine range of motion, with no 
evidence of related neurological deficits found on 
examination.  

The examiner opined that neither of the diagnosed spine 
disabilities was caused by or a result of military service.  
The examiner opined that the veteran more likely received a 
self-limiting, uncomplicated, and resolved minor back injury 
with no lasting residuals while in service, and that the in-
service injury did not cause the veteran's current spinal 
stenosis.  In support of this conclusion, the examiner noted 
the significant passage of time between the claimed in-
service back injury and the onset of symptoms.  

The examiner also noted that he had reviewed the articles the 
veteran had submitted in support of his contention that his 
long ago injury resulted in his current disabilities.  These 
articles, the examiner noted, discuss degenerative changes 
that can possibly occur as a result of trauma.  What the 
articles do not discuss, he continued, is what the veteran 
has been diagnosed with:  spinal stenosis.  The examiner 
noted that, although trauma can contribute to spinal 
stenosis, the level of trauma required for stenosis far 
exceeds that which the veteran described experiencing as a 
result of his blast concussion injury.  The examiner noted 
that the veteran would have to have received significant 
injury at the time, injuries such as would be received in a 
motor vehicle accident, to cause dislocation, fracture, or 
chipped vertebra, in order for subsequent spinal stenosis to 
develop.  And, the examiner noted, there are no findings on 
the reported MRI that would support trauma as being an 
etiology for the veteran's spinal stenosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is evidence of current cervical and lumbar spine 
disabilities, diagnosed as spinal stenosis, and there is also 
evidence of an in-service event that might have caused an 
injury to the veteran's back.  However, there is no credible 
medical evidence of a nexus between the current disabilities 
and the in-service injury.  Moreover, there is no evidence of 
continuity of symptomatology after service.  

As noted above, the first evidence of complaints related to 
these claims is the private medical report noting onset of 
cervical spine complaints in December 1991, which is more 
than 21 years after the veteran was wounded in Vietnam.  
Thus, the Board finds that the credible evidence of record 
fails to show continuity of symptomatology after service.  
Additionally, there is no suggestion that the veteran has 
arthritis that manifested itself to a compensable degree 
within a year of separation of military service.  38 C.F.R. 
§§ 3.307, 3.309.

Also as noted, neither of the two medical examinations 
provided have established a nexus between these claimed 
disabilities and the veteran's military service.  Both VA 
examiners explicitly opined that the disabilities are not 
related to military service, and provided explanations for 
those opinions.  The February 2008 opinion also addressed the 
articles submitted by the veteran, on which the veteran based 
his contention that relatively minor injuries in the past can 
result in disability that does not manifest itself until 
decades later.  That examiner's discussion concluded that 
what the veteran has been diagnosed with is not the type of 
disability addressed in the articles.  

The Board notes that the veteran takes issue with the 
examination received in February 2008.  He complains that the 
examiner was not an orthopedic specialist, and that the 
examiner did not indicate to the veteran that he had 
expertise or training in orthopedics.  The veteran also 
complained that the examiner did not have copies of any of 
the documentation (articles) he had submitted, and did not 
"express any interest in those articles."  The Board finds 
that these arguments are without merit.  As to the first 
argument related to the examiner's qualifications, the Board 
notes that there is no requirement that the examiner be an 
"orthopedic specialist," only that he/she have the 
appropriate expertise to determine the current diagnosis and 
etiology of the veteran's claimed disabilities.  The veteran 
has advanced no theory or evidence that this examiner was not 
qualified to conduct the examination or to provide the 
requested opinions.  Hilkert v. West, 12 Vet. App. 145, 151 
(1999) (VA doctor's competence was presumed absent evidence 
to the contrary); Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(presumption of regularity attaches to actions of public 
officials).  

The Board finds that the veteran's second argument, that the 
examiner did not express any interest in the articles 
submitted by the veteran, is also without merit.  As noted 
above, the examiner not only noted that these had been 
reviewed, but also discussed them in the examination report 
and explained why the articles were not relevant to the 
instant claims.  Finally, the Board notes that the February 
2008 examination was conducted by a nurse practitioner, and 
that the examination report was reviewed and approved by a 
physician, the same physician who conducted the earlier 
examination in July 2005, who is identified as the chief of 
compensation and pension examinations at that VA Medical 
Center.  

The Board acknowledges the veteran's contention that his 
current cervical and lumbar spine disabilities are related to 
his military service.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his cervical and lumbar 
spine disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current cervical and lumbar spine disabilities are 
not traceable to disease or injury incurred in or aggravated 
during active military service. 


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.

Entitlement to service connection for cervical spine 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


